DETAILED ACTION
Applicant’s response, filed 02 Feb. 2022 has been fully considered, and the application is in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4, 7, 11, 14, 19-20, 23, and 28-30 are cancelled.
Claims 1-3, 5-6, 8-10, 12-13, 15-18, 21-22, and 24-27 are pending.
Claims 1-3, 5-6, 8-10, 12-13, 15-18, 21-22, and 24-27 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Pauls on 09 Feb. 2021.
The application has been amended as follows: 
1. (Currently Amended) A method for analyzing glucose monitoring data indicative of a glucose level, comprising: 
presenting, by a data processing device provided with one or more processors, a graphical window on a display device communicatively coupled to the data processing device, wherein the 
receiving a plurality of glucose monitoring values associated with a monitoring time period with the data processing device, the plurality of glucose monitoring values indicating a glucose level sampled from a bodily fluid of a person in a glucose level measurement;
segmenting with the data processing device the plurality of glucose monitoring values into a plurality of glucose monitoring traces indicative of the glucose level, wherein each of the plurality of glucose monitoring traces spans a measurement time segment of the monitoring time period; 
defining with the data processing device a reference trace segment and a characteristic point on the reference trace segment, the reference trace segment being one or more points on the glucose monitoring traces corresponding to a curve characteristic of the glucose monitoring traces and the characteristic point corresponding to an identifiable point on the curve characteristic, wherein the step of defining the reference trace segment comprises selecting by the data processing device the reference trace segment from an inflection point;
designating a trace range within each of the plurality of glucose monitoring traces;
determining with the data processing device the reference trace segment and the characteristic point for each of the plurality of glucose monitoring traces within the respective designated trace range of each of the plurality of glucose monitoring traces; 
 plotting, for a time window comprising the reference trace segment, the plurality of glucose monitoring traces within the graphical window, wherein the plurality of glucose monitoring traces are scaled according to the time abscissa axis and the glucose ordinate axis, and the plurality of glucose monitoring traces are aligned with regard to the characteristic point of the reference trace segment; and



4. (Cancelled)

11. (Cancelled)

Drawings
The drawings received 28 Feb. 2017 were accepted in the Office action mailed 04 Sept. 2019.

Reasons for Allowance
Claims 1-3, 5-6, 8-10, 12-13, 15-18, 21-22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The objection to claims 29-30 in the Office action mailed 09 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 02 Feb. 2022.
The rejection of claims 28-30 under 35 U.S.C. 112(a) in the Office action mailed 09 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 02 Feb. 2022.
The rejection of claims 28 under 35 U.S.C. 112(b) in the Office action mailed 09 Dec. 2021 has been withdrawn in view of the cancellation of this claim received 02 Feb. 2022.
The rejection of claims 19-20 under 35 U.S.C. 101 in the Office action mailed 09 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 02 Feb. 2022.
Regarding 35 U.S.C. 101, claims 1-3, 5-6, 8-10, 12-13, 15-18, 21-22, and 24-27 are not directed to an abstract idea for the reasons discussed in the Office action mailed 09 Dec. 2021.
The rejection of claims 19-20 under 35 U.S.C. 102(a)(1) in the Office action mailed 09 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 02 Feb. 2022.
The rejection of claim 1-3, 5-6, 8-10, 12-13, 15-18, 21-22, and 24-27 under 35 U.S.C. 103 in the Office action mailed 09 Dec. 2021 has been withdrawn in view of claim amendments received 02 Feb. 2022. Independent claim 1 has been amended to recite “…wherein the step of defining the reference trace segment comprises selecting by the data processing device the reference trace segment from an inflection point”, thus incorporating the language of now cancelled claim 23. The limitation regarding selecting a reference trace segment from an inflection point, recited in independent claim 1, is free of the art for the reasons discussed in the Office action mailed 27 Aug. 2021. Therefore, claims 1-3, 5-6, 8-10, 12-13, 15-18, 21-22, and 24-27 are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631